Exhibit 10.24

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 1st day of March, 2011 is
entered into by Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
George A. Yuhas (“Executive”).

WHEREAS, the Company desires to employ Executive and Executive desires to become
employed by the Company;

THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Effective Date: This Agreement shall become effective on March 1, 2011
(“Effective Date”).

 

2. Term of Employment: Executive will be employed by the Company for an
indefinite term, subject to termination as set forth below.

 

3. Position: Executive shall serve as General Counsel for the Company. He shall
perform those duties and responsibilities consistent with such position that are
assigned to him by the Chief Executive Officer of the Company. Executive’s
position and related terms and conditions of employment may from time to time be
modified by the Company in its discretion.

 

4. Full Time Performance of Duties: During the Term of Employment, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive agrees to devote substantially all his
business time, attention, skill, and efforts to the faithful and loyal
performance of his duties under this Agreement and shall not during his
employment with the Company engage in any other business activities, duties or
pursuits, render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of Company. However, the expenditure of
reasonable amounts of time for educational, charitable, or professional
activities for which Executive will not receive additional compensation from the
Company, shall not be considered a breach of this Agreement if those activities
do not materially interfere with the services required of Executive under this
Agreement.

 

5. Salary: The Company will pay Executive an annualized base salary of $380,000
in accordance with the Company’s payroll practices for executives. Executive
will be eligible for periodic salary reviews consistent with the Company’s
salary review practices for executives.

 

6.

Bonus: Executive will be eligible for a bonus each year during the Term of
Employment with a target amount of fifty percent (50%) of Executive’s base
salary in effect at the beginning of the year in question, to be awarded upon
attainment of the annual operating goals and the personal goals established by
the Chief Executive Officer. The award and

 

1



--------------------------------------------------------------------------------

  amount of any such bonus shall be in the discretion of the Company. During the
initial year of Executive’s employment, one-half of the target bonus amount will
be deemed earned so long as Executive remains employed by the Company through
that time.

 

7. Options: Executive will be granted a non-qualified Performance Based Stock
Option to purchase fifty thousand (50,000) shares of Company Common Stock (CENT
A) with price determined by the “fair market value” upon the date of issue.
These options shall vest over a five (5) year period at a rate of twenty percent
(20%) per year. The options shall expire six years from the issue date. The
right to exercise the options shall be consistent with the terms of the Central
Garden & Pet Company 2003 Omnibus Equity Incentive Plan.

 

8. Restricted Stock: The Executive will receive forty thousand
(40,000) restricted shares of Central Garden & Pet Company Stock (CENT A) on the
Effective Date of this Agreement. These shares shall vest at the rate of 20% per
year beginning at the end of year one (1) and being fully vested at the end of
year five (5).

 

9. Benefits: Subject to all applicable eligibility requirements, Executive will
participate in any and all 401(k), medical, dental, life and long-term
disability insurance and/or other benefit plan which, from time to time, may be
established as generally applicable to other similarly situated Company
executives.

 

10. Vacation: Executive will earn four (4) weeks vacation annually. Executive’s
maximum vacation accrual will be six (6) weeks. Once Executive has accrued six
(6) weeks vacation, he will stop earning vacation until he has taken vacation
and reduced his accrual below six (6) weeks.

 

11. Automobile: During the Term of Employment, the Company will provide
Executive with a monthly automobile allowance of $1000.00.

 

12. Reimbursement of Expenses: The Company will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s policies, upon presentation by Executive of documentation, expense
statements, vouchers and/or other supporting information as the Company may
request. Said reimbursable expenses shall include applicable State Bar dues and
charges. In no event shall reimbursements be made for expenses incurred by
Executive after the end of the calendar year following the calendar year in
which Executive incurs the expense.

 

13.

Incapacity: In the event that Executive becomes physically or mentally disabled
or incapacitated such that it is the reasonable, good faith opinion of the
Company that Executive is unable to perform the services required under this
Agreement with or without reasonable accommodation, then after four (4) months
of continuous physical or mental disability, this Agreement will terminate;
provided, however, that during this four (4) month period, Executive shall be
entitled to the continuation of his compensation as provided by this Agreement;
however such continued payments by the Company shall be

 

2



--------------------------------------------------------------------------------

  integrated with any disability, workers’ compensation, or other insurance
payments received, such that the total amount does not exceed the compensation
as provided by this Agreement. For purposes of this Agreement, physical or
mental disability does not include any disability arising from current use of
alcohol, drugs or related issues.

 

14. Termination by the Company For Cause: The Company may terminate Executive
for cause. If Executive is terminated for cause, he will receive only his
compensation earned pro rata to the date of his termination. All other benefits
will cease on the date of Executive’s termination. Cause shall be defined as:

 

  (a) An act or omission constituting negligence or misconduct which is
materially injurious to the Company;

 

  (b) Failure to comply with the lawful directives of the Board of Directors;

 

  (c) A material breach of this Agreement by Executive, which is not cured
within thirty (30) days after written notice thereof;;

 

  (d) Failure to perform in a manner acceptable to the Company after written
notice and an opportunity to cure;

 

  (e) The abuse of alcohol or drugs;

 

  (f) Fraud, theft or embezzlement of Company assets, criminal conduct or any
other act of moral turpitude by which is materially injurious to the Company;

 

  (g) A material violation of any securities law, regulation or compliance
policy of the Company;

 

  (h) Executive’s death or incapacity exceeding four (4) months as provided in
Section 13 above.

 

15. Termination By Executive For Good Reason: Executive may also terminate this
Agreement for Good Reason by giving thirty (30) days written notice to the
Company’s Vice President of Human Resources specifying in reasonable detail the
basis for the Good Reason and provided such alleged Good Reason is not cured by
the Company within the thirty (30) day notice period. If Executive terminates
his employment for Good Reason under this section, within ten (10) days after a
general release signed by Executive and the Company substantially in the form of
the general release attached hereto as Exhibit C becomes irrevocable, Executive
will be entitled to the same severance as if he were terminated by the Company
without cause as provided in Section 16, below. Such payments shall be
Executive’s sole and exclusive remedy in the event of a termination of this
Agreement by Executive for Good Reason. Good Reason shall be defined as a
material breach of this Agreement by the Company.

 

16.

Termination By The Company Without Cause: The Company may terminate Executive’s
employment under this Agreement at any time without cause by giving

 

3



--------------------------------------------------------------------------------

  Executive twenty-four (24) months’ written notice of termination. If the
Company terminates Executive under this section, within ten (10) days after a
general release signed by Executive and the Company substantially in the form of
the general release attached hereto as Exhibit C becomes irrevocable, provided a
later payment is not required by Section 17 below, the Company will pay
Executive a severance consisting of a continuation of Executive’s base salary
for a nine (9) month period, subject to applicable payroll deductions, and
health insurance continuation for nine (9) months. Executive will be provided,
at most, sixty (60) days to consider whether to sign such release. Such payments
shall cease, and no further severance obligation will be owed, in the event
Executive obtains other equivalent employment during the severance period. Such
severance payments shall be Executive’s sole and exclusive remedy in the event
of a termination of this Agreement by the Company without cause. At its option,
the Company may pay Executive twenty-four (24) months additional salary and
benefits provided in this Agreement in lieu of giving Executive the twenty-four
(24) months notice as provided above.

 

17. Section 409A Delay: Effective January 1, 2009 each payment hereunder subject
to Section 409A will be considered a separate payment for purposes of
Section 409A. To the extent that it is determined by the Company in good faith
that all or a portion of any payments hereunder subject to Section 409A made in
connection with Executive’s separation from service are not exempt from
Section 409A and that Executive is a “specified employee” (within the meaning of
Section 409A) at the time of his separation from service, then payment of such
non-exempt payments shall not be made until the date that is six (6) months and
one day after his separation from service (or, if earlier, his death), with any
payments that are required to be delayed being accumulated during the six-month
period and paid in a lump sum on the date that is six (6) months and one day
following his separation from service and any subsequent payments, if any, being
paid in accordance with the dates and terms set forth herein.

 

18. Termination by Executive Without Good Reason: Executive may terminate his
employment without Good Reason by giving the Company thirty (30) days written
notice of termination. If Executive terminates his employment without Good
Reason under this section, he will receive only his salary and benefits earned
pro rata to the date of his termination. All other salary and benefits will
cease on the date of Executive’s termination. At its option, the Company may pay
Executive his salary and benefits provided in this Agreement through the
effective date of his written notice of termination and immediately accept his
termination.

 

19.

Confidential Business Information: The Company has and will continue to spend
significant time, effort and money to develop proprietary information which is
vital to the Company’s business. During Executive’s employment with the Company,
Executive has and will have access to the Company’s confidential, proprietary
and trade secret information including but not limited to information and
strategy relating to the Company’s products and services including customer
lists and files, product description and pricing, information and strategy
regarding profits, costs, marketing, purchasing, sales, customers, suppliers,
contract terms, employees, salaries; product development

 

4



--------------------------------------------------------------------------------

  plans; business, acquisition and financial plans and forecasts and marketing
and sales plans and forecasts (collectively called “Company Confidential
Information”). Executive will not, during his employment with the Company or
thereafter, directly or indirectly disclose to any other person or entity, or
use for Executive’s own benefit or for the benefit of others besides the
Company, any Company Confidential Information. Upon termination of this
Agreement, Executive agrees to promptly return all Company Confidential
Information.

 

20. Non-Solicitation of Employees: While Executive is employed by the Company
and for twelve (12) months after such employment terminates, Executive will not
(acting either directly or indirectly, or through any other person, firm, or
corporation) induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company when the Company desires to
retain that person’s services.

 

21. Duty of Loyalty: During term of this Agreement and any post-employment
consulting agreement, Executive agrees that he will not, nor will he permit any
entity or other person under his control, to directly or indirectly hold, manage
operate or control, or participate in the ownership, management, operation or
control of, or render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business engaged in
or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health, nutrition or pet related products.

 

22. Separability: Each provision of this Agreement is separable and independent
of the other provisions. If any part of this Agreement is found to be invalid,
the remainder shall be given full force and effect as permitted by law.

 

23. Complete Agreement: This Agreement constitutes the entire agreement between
Executive and the Company regarding the subjects covered by this Agreement. No
other agreement, understanding, statement or promise other than those contained
in this Agreement is part of their employment agreement or will be effective.
Any modification of this Agreement will be effective only if it is in writing
and signed by the Chief Executive Officer of the Company.

 

24. Notice: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (except as may
otherwise be specifically provided herein to the contrary) if delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed or mailed by certified or registered mail with postage
prepaid:

 

(a)   If to the Company to:   Central Garden & Pet Company       1340 Treat
Blvd., Suite 600       Walnut Creek, CA 94597       Attention: William E. Brown,
Chairman/CEO   (b)   If to the Executive to:  

 

     

 

     

 

 

 

5



--------------------------------------------------------------------------------

25. Related Agreements: As an inducement to the Executive and to the Company to
enter into this Agreement, Executive has executed Exhibit A Post Employment
Consulting Agreement and Exhibit B Agreement to Protect Confidential
Information, Intellectual Property and Business Relationships, and will execute,
if appropriate Exhibit C, the General Release of All Claims, all attached and
incorporated by reference. Exhibits A, B and C and sections 19, 20 and 21 of
this Agreement shall survive the termination of this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year referenced above.

 

/s/ George A. Yuhas

Central Garden & Pet Company By  

/s/ William E. Brown

  William E. Brown, Chairman and Chief Executive Officer

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

POST EMPLOYMENT CONSULTING AGREEMENT

This Agreement is made this first (lst) day of March, 2011 (the “Effective
Date”) by and between Central Garden & Pet Company and/or any of its wholly
owned subsidiaries, successors and assigns (collectively called “the Company”)
and George A. Yuhas (“Executive”).

WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he will provide unique services that will be exceedingly difficult to
replace after termination of his employment;

WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;

WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);

THEREFORE, in consideration of the employment of Executive as Executive Vice
President, President-Pet Segment and other good and adequate consideration,
Executive and the Company agree to the following:

1. Option to Receive Consulting Services. Executive hereby grants the Company an
option to receive continuing Consulting Services. This option shall be exercised
in the Company’s sole discretion, in writing, no later than ten (10) business
days following termination of Executive’s employment with the Company
(“Exercise”).

2. Consulting Services. If this option is Exercised, Executive will provide
continuing strategic advice and counsel related to the business issues and
projects Executive was involved in while employed by the Company (“Consulting
Services”). Consulting Services shall performed at such times and in a manner as
are mutually agreed and shall, on average, consist of 20 to 30 hours per month.

3. Term of Agreement. If this option is Exercised, Executive will provide
Consulting Services effective upon Exercise by the Company and continuing
thereafter for a period of twelve (12) months (“Term of Agreement”).

4. Compensation. Executive shall be paid fifteen percent (15%) of his base
salary at time of termination of Executive’s employment with the Company during
the Term of Agreement. This amount shall be paid one-twelfth (1/12) at the end
of each month for twelve (12) months.

5. Expenses. During the Term of Agreement, Executive will be reimbursed by the
Company for all expenses necessarily incurred in the performance of this
Agreement.

 

A-1



--------------------------------------------------------------------------------

6. Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if due to
physical or mental disability, Executive is unable to perform the services
called for under this Agreement with or without reasonable accommodation, either
the Company or Executive may terminate this Agreement by providing thirty
(30) days’ written notice; (c) the Executive materially breaches the terms of
this Agreement, and (d) the parties may terminate this Agreement by mutual
written agreement.

7. Unique Services; Duty of Loyalty. Executive acknowledges and agrees that the
services he performs under this Agreement are of a special, unique, unusual,
extraordinary, or intellectual character, which have a peculiar value, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law. Executive further acknowledges and agrees that during his employment
and, provided the Company exercises its option to engage Executive to provide
Consulting Services and compensate him under the terms of this Agreement, then
during the Term of Agreement he will have a continuing fiduciary duty and duty
of loyalty to the Company. He agrees that during the Term of Agreement, he will
not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing, marketing, distributing or selling lawn,
garden, animal health, nutrition or pet related products or which would
otherwise conflict with his obligations to the Company. Executive understands t
hat it would be a conflict of interest to provide legal advice or representation
to any business engaged in or about to be engaged in developing, producing,
marketing, distributing or selling lawn, garden, animal health, nutrition or
pet-related products during the Term of Agreement.

8. Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to information and strategy
regarding the Company’s products and services including customer lists and
files, product description and pricing, information and strategy regarding
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts
(collectively called “Company Confidential Information”). Executive will not,
during the Term of Agreement or thereafter, directly or indirectly disclose to
any other person or entity, or use for Executive’s own benefit or for the
benefit of others besides Company, Company Confidential Information. Upon
termination of this Agreement, Executive agrees to promptly return all Company
Confidential Information.

9. Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

 

A-2



--------------------------------------------------------------------------------

10. Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.

11. Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.

12. Intellectual Property Rights. Company shall have sole ownership of and all
right, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling, physical property, computer programs, software code,
trade secrets and all inventions, discoveries and improvements or other items or
concepts, whether patentable or not, (collectively, “Intellectual Property”)
which are conceived or reduced to practice during the Term of Agreement and
arising out of or relating to the services performed hereunder or using the
equipment or resources of the Company. To the extent any such Intellectual
Property qualifies as a “work for hire” under the United States Copyright Act
(17 U.S.C. Sec. 101), Executive agrees that the Company is the author for
copyright purposes. To the extent that any Intellectual Property is not a work
for hire, Executive agrees to assign, and hereby does assign, its entire right,
title and interest in such Intellectual Property, including the right to sue for
past infringements.

13. No Authority to Bind Company. During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.

14. Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

15. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.

16. Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this Agreement is found by a court to be unenforceable for any reason, the
court is empowered and directed to interpret the restriction to extend only so
broadly as to be enforceable in that jurisdiction. Additionally, should any of
the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

 

A-3



--------------------------------------------------------------------------------

17. The parties agree to all of the terms and conditions set forth above.

 

Dated:        

 

Dated:         Central Garden & Pet Company        

 

       

William E. Brown

Chairman and Chief Executive Officer

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

This Agreement is made this 1st day of March, 2011 (the “Effective Date”) by and
between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
George A. Yuhas (“Executive,” “I” or “Me”).

I RECOGNIZE that during my employment as a key executive with Central Garden &
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I have had and will continue to have access
to Confidential Information (as defined below) and valuable business
relationships;

I RECOGNIZE that my employment in certain capacities with a competitor could
involve the use or disclosure of Company Confidential Information;

I RECOGNIZE that the Company’s Confidential Information and business
relationships are critical to its success in the marketplace. The Company
operates on a nationwide-basis, and therefore, the Company’s commitment to
protecting its Confidential Information and business relationships is
nationwide;

I RECOGNIZE that the law regarding restrictive covenants varies from state to
state and the law that will apply to this Agreement after I terminate will
depend on factors such as where I live, where I work, the location of my
employer, the location of my former employer and other factors, many which are
unknown at this time;

THEREFORE, in consideration for the compensation provided to me, to prevent the
use or disclosure of Company Confidential Information, and to protect the
valuable business relationships of the Company, I agree to the following:

1. Definitions.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean any information, including third-party information,
provided to the Company in confidence, regarding the Company, its business, its
plans, its customers, its contracts, its suppliers, or its strategies, that is
not generally known and provides the Company with an actual or potential
competitive advantage over those who do not know it. Confidential Information
includes, but is not limited to, all such information I learned or developed
during any previous employment with the Company or its predecessors in interest
and all of the Company’s confidential, proprietary and trade secret information,
which may include information and strategies relating to the Company’s products,
processes and services, including customer lists and files, product description
and pricing, information and strategy regarding profits, costs, marketing,
purchasing, sales, customers, suppliers, contract terms, employees, salaries,
product development plans, business, acquisition and financial plans and
forecasts, and marketing and sales plans and forecasts. I acknowledge that
requiring me to enter into this Agreement is one of the measures that the
Company uses to maintain the secrecy of its Confidential Information.

 

B-1



--------------------------------------------------------------------------------

(b) Relevant Territory. For purposes of this Agreement, “Relevant Territory”
shall mean any territory or region in which I performed services on behalf of
the Company or about which I learned Confidential Information regarding the
Company during the two (2) years prior to my separation from the Company for any
reason.

(c) Services. For purposes of this Agreement, “Services” shall mean the same or
similar activities in which I engaged during the two (2) years prior to my
separation from the Company for any reason.

2. Confidentiality. I agree that I will not, during my employment with the
Company (except in furtherance of the Company’s interests), or at any time after
employment terminates, without the prior written consent of the Company Vice
President of Human Resources, disclose any Confidential Information to or use
any Confidential Information for, any third party or entity. This restriction
prohibits me from, among other activities, engaging in or preparing to engage in
developing, producing, marketing, distributing or selling lawn, garden, animal
health, animal nutrition or pet related products for any business entity if that
activity in any way involves the use or disclosure of Company Confidential
Information and diverting or attempting to divert any business or customers from
the Company using Confidential Information. To the extent that any Confidential
Information is determined by a court of competent jurisdiction to be
confidential information rather than a trade secret under applicable law, the
prohibition on use and disclosure of that specific information shall be in
effect for a period of three years after the termination of my employment with
the Company; otherwise the prohibition shall last until the information ceases
to be a trade secret (other than through any breach of secrecy by me or other
third parties under a duty of secrecy to the Company). In the event that after
my employment with the Company ceases, if I have any doubt about whether
particular information may be used of disclosed, I will contact the Company Vice
President of Human Resources.

3. Post-Employment Activities

(a) Non-Competition. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, I will not render executive, managerial, market research, advice or
consulting services, either directly or indirectly, to any business engaged in
or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health, animal nutrition or pet related products or
which would otherwise conflict with my obligations to the Company This paragraph
shall only apply in those jurisdictions where restrictions such as contained in
this paragraph are enforceable.

(b) Non-Solicitation of Customers. For twelve (12) months after the termination
of my employment with the Company and/or any post-employment consulting
agreement with the Company, I will not solicit directly or indirectly, on behalf
of any business entity described in paragraph (a) of this section or which
otherwise competes with the Company, any customer I solicited or serviced, or
any customer about whom I learned Confidential Information, while in the employ
or service of the Company. This paragraph shall apply in those jurisdictions
where restrictions such as contained in this paragraph are enforceable.

 

B-2



--------------------------------------------------------------------------------

(c) Non-Solicitation of Employees. For twelve (12) months after the termination
of my employment with the Company and/or any post-employment consulting
agreement with the Company, I will not recruit, solicit or induce, or attempt to
recruit, solicit or induce, any employee of the Company to terminate their
employment with the Company or otherwise cease their relationship with the
Company.

(d) Duty to Present Contract. For twelve (12) months after the termination of my
employment with the Company and/or any post-employment consulting agreement with
the Company, before I accept employment with any person or organization that is
engage in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, animal nutrition or pet
related products, I agree (1) to advise that prospective employer about the
existence of this Agreement; (2) to provide that potential employer a copy of
this Agreement; and (3) to advise the Company’s Vice President of Human
Resources in writing, within five (5) business days, to whom I have provided a
copy of this Agreement.

4. Reformation/Severability. If any restriction set forth in this Agreement is
found by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction. Additionally, should any of the provisions of
this Agreement be determined to be invalid by a court of competent jurisdiction,
it is agreed that such determination shall not affect the enforceability of the
other provisions herein.

5. Further Acknowledgments. I understand that the restrictions contained in this
Agreement are necessary and reasonable for the protection of the Company’s
business, goodwill and its Confidential Information. I understand that any
breach of this Agreement will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, I agree that the Company shall have the right to seek specific
performance and injunctive relief. Any business entity that employs me in a
capacity in which I violate this Agreement shall be liable for damages and
injunctive relief. Further, I understand that the Company intends to install the
full measure of protections permitted by the law to protect its Confidential
Information and business relationships, but does not intend to impose any
greater protections on me than those permitted by law. I acknowledge that the
law that governs restrictive covenants such as this, is important, rapidly
changing and varies from state to state. I also understand that the law that
will apply to this Agreement after I terminate will depend on factors such as
where I live, where I work, the location of my employer, the location of my
former employer and other factors, many which are unknown at the time I enter
this Agreement. I understand that I have been advised to consult with an
attorney of my choice to discuss this agreement and my legal obligations under
this agreement after my termination of employment. I understand that Paragraphs
3(a) and 3(b) do not apply and will not be enforced in California or other
states where restrictions such as contained in those paragraphs are not
permitted.

 

B-3



--------------------------------------------------------------------------------

6. Restrictive Covenants. I understand that the Non-Competition and
Non-Solicitation of Customer Restrictions in Paragraphs 3(a) and 3(b) do not
apply and will not be enforced in California or other states where restrictions
such as contained in those paragraphs are not permitted.

7. Separability. Courts should treat each numbered paragraph as a separate and
severable contractual obligation intended to protect the legitimate interests of
the Company and to which I intend to be bound.

8. Non Waiver. I agree that the Company’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of my obligations under this Agreement.

9. Fiduciary Duty. This Agreement is in addition to any fiduciary duty and
obligation that may exist under statutory or common law.

10. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer of the Company. I enter
into this Agreement voluntarily.

 

AGREED AND ACCEPTED BY: George A. Yuhas George A. Yuhas For Central Garden & Pet
Company

 

B-4



--------------------------------------------------------------------------------

Exhibit C

General Release of All Claims

This Release of All Claims is entered into by George A. Yuhas (“Executive”) and
Central Garden & Pet Company and/or any of its wholly owned subsidiaries,
successors and assigns (collectively called “the Company”).

WHEREAS, the parties entered into an Employment Agreement (“Employment
Agreement”) on             , 2011 that provides for certain severance and other
benefits in the event of Executive’s termination; and

WHEREAS, pursuant to the Employment Agreement, Executive’s entitlement to such
severance and other benefits in the event of termination is conditioned upon
Executive signing a general release of all claims (“Agreement”); and

WHEREAS, Executive’s employment with the Company shall terminate effective
             (“Termination Date”);

NOW THEREFORE, in consideration of the severance and other benefits provided in
the Employment Agreement, and other good and sufficient consideration, the
parties agree as follows:

1. Executive, his successors and assigns, completely release the Company, its
agents, employees, former employees, members of the board of directors,
officers, insurers, successors and assigns (the “Released Parties”) from all
claims, rights, demands, actions, obligations, and causes of action of every
kind, known or unknown, which Executive may now have, or has ever had, arising
from or in any way connected with the employment relationship between the
parties, any actions during the relationship, or the termination thereof,
including but not limited to all claims for harassment, discrimination, or
wrongful discharge; all claims relating to any contracts, express or implied;
any covenant of good faith and fair dealing, express or implied; any breach of
fiduciary responsibility; any tort of any nature; any claims under federal,
state, or municipal common law, statutes or ordinances, including but not
limited to claims under the California Fair Employment and Housing Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, 42 U.S.C. Section 1981, the Americans With Disabilities Act, the
California Family Rights Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the state and federal Worker Adjustment
Retraining and Notification Acts, the California Worker’s Compensation Act and
any other laws and regulations relating to employment or employment
discrimination, as well as any and all claims for attorney’s fees and costs. The
only claims not released by this Agreement are claims that cannot be released as
a matter of law.

 

C-1



--------------------------------------------------------------------------------

2. Executive is aware that Section 1542 of the Civil Code of the State of
California and similar provisions in other states provide:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Executive understands that this type of provision gives him the right not to
release existing claims of which he is not now aware, unless he voluntarily
chooses to waive this right. Executive nevertheless voluntarily waives these
rights from the subject of this Agreement, and waive all claims that now exist
in his favor, known or unknown.

3. Executive affirms that he has not filed or caused to be filed any lawsuit,
complaint, or charge with respect to any claim this Agreement purports to waive,
and promises never to file or prosecute a lawsuit or complaint based on such
claims. Executive further promises never to seek any damages, remedies, or other
relief for himself personally by filing or prosecuting a charge with any
administrative agency with respect to any such claim. He promises to request
that any government agency or other body assuming jurisdiction over any such
lawsuit, complaint, or charge withdraw from the matter or dismiss the matter
with prejudice. However, the two preceding sentences shall not preclude
Executive from filing or prosecuting a charge with any administrative agency
with respect to any such claim as long as he does not seek or accept any
damages, remedies, or other relief for himself personally, which he promises not
to do. Executive shall not be prevented from enforcing any rights he may have
under the terms of this Agreement.

4. Executive agrees that he will cooperate with and assist the Company with
regard to any arbitration, litigation, agency investigation or proceeding
regarding any matters which Executive dealt with, was involved in or had
knowledge of while employed with the Company, provided the Company shall pay all
reasonable and related expenses and attorneys fees necessarily incurred by
Executive (consistent with the Company’s expense reimbursement policies) to
provide such cooperation and assistance.

5. Executive agrees that he will return to the Company all electronic equipment
(including cell phone, computer, PDA, etc.) files, memoranda, documents,
records, electronic records, software, copies of the foregoing, credit cards,
keys, and any other Company property in his possession prior to his Termination
Date.

6. Executive agrees that the terms and conditions of this Agreement are strictly
confidential and have not been and shall not be disclosed to any persons except
his counsel, immediate family, financial advisors and, even as to such a person,
only if the person agrees to honor this confidentiality requirement. Such a
person’s violation of this confidentiality requirement will be treated as a
violation of this Agreement by Executive This subsection does not prohibit
Executive’s disclosure of the terms, amount, or existence of this Agreement to
the extent necessary legally to enforce this Agreement, nor does it prohibit
disclosures to the extent otherwise legally required. Executive understands that
any violation of this provision would cause irreparable harm to the Company and
would justify injunctive relief.

 

C-2



--------------------------------------------------------------------------------

7. Executive agrees not to disparage or defame the Company or any of its
employees, former employees, members of the boards of directors or officers.

8. No other monies or benefits except those specifically described in the
Employment Agreement are owed or will be paid to Executive by the Company.

9. Executive will cease to be eligible to participate in any Company employee
benefit plans including any medical, dental, life insurance, retirement, and
other compensation or benefit plans of the Company on his Termination Date and
will have no rights under those plans, except that he will retain any vested
benefits under all applicable benefit plans with the Company, and all rights
associated with such benefits, as determined under the official terms of those
plans.

10. Executive acknowledges that sections 19, 20 and 21 of the Employment
Agreement together with Exhibits A, B and C and shall survive the termination of
the Employment Agreement and Executive reaffirms his obligations thereunder.

11. Executive acknowledges and agrees that it is the Company’s policy,
communicated to him and other employees, that employees are requested to bring
to the Company’s attention any incidents of misconduct or wrongdoing in the area
of regulatory compliance, both governmental and industry. Executive hereby
affirms that he has acted in accordance with such policy and that he has, at
this time, no knowledge of any such incident that he has not brought to the
attention to the Company in writing.

12. Should any of the provisions of this Agreement be determined to be invalid
by a court, or government agency of competent jurisdiction, it is agreed that
such determination shall not affect the enforceability of the other provisions
herein.

13. Should Executive ever attempt to challenge the existence of this Agreement,
attempt to obtain an order declaring this Agreement to be null and void, or
institute litigation against the Company or any other Released Party based upon
a released claim, he will, as a condition precedent to such action, repay all
amounts paid to him under the terms of the Employment Agreement.

14. This Agreement shall be construed as a whole according to its fair meaning.
It shall not be construed strictly for or against any party to the Agreement.

15. This Agreement constitutes the entire understanding of the parties on the
subjects covered. Executive expressly warrants that he has read and fully
understands this Agreement; that he has had the opportunity to consult with
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.
This Agreement shall not in any way be considered an admission of any liability
by the Company.

16. Executive understands that he has been advised to consult with an attorney
prior to signing this Agreement; he has twenty-one (21) days in which to
consider whether he should sign this Agreement; and that if he signs this
Agreement, he has seven (7) days following the date in which he signs the
Agreement to revoke it because the Agreement is not effective until the end of
this seven-day period (“Effective Date”)

 

C-3



--------------------------------------------------------------------------------

17. Each party to this Agreement shall execute all further and/or additional
instruments and documents and take all actions necessary as may be reasonably
required to effectuate this Agreement.

18. This Agreement may be executed in one or more counterparts. Electronic
signatures will be considered valid.

 

Dated:      

 

      George A. Yuhas Dated:      

 

      Central Garden & Pet Company

 

C-4